Exhibit 10.35

APEX SYSTEMS, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), made as of January 8, 2007, by and
between RAND BLAZER (the "Employee") and APEX SYSTEMS, INC., a Virginia
corporation (the "Company"), provides:
In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employee and the Company agree as follows:
1.Employment. The Company hereby employs the Employee, and the Employee hereby
accepts employment with the Company to serve as Chief Operating Officer of the
Company, upon and subject to the terms and conditions hereafter set forth.
2.Term of Employment. The term of this Agreement and of the Employee's
employment with the Company shall be effective for the period beginning on the
earlier of (i) June 1, 2007 and (ii) such other date as the Employee and the
Company may agree (the “Effective Date”) and ending on December ____, 2010,
unless sooner terminated in the manner herein provided. This Agreement shall
automatically renew for one additional year unless either party provides the
other with written notice on non-renewal after March 31, 2010 and before June
30, 2010, unless sooner terminated as provided herein.
3.Duties. The Employee shall perform to the very best of his ability and in the
best interests of the Company all executive, managerial and other duties both
(i)

1



--------------------------------------------------------------------------------



mandated for the office of Chief Operating Officer pursuant to the By-laws of
the Company as in force and effect from time to time and (ii) reasonably
assigned to him by the Board of Directors of the Company. The Employee shall
perform his duties hereunder on a full time and exclusive basis to the Company.
Such duties shall be performed at the office of the Company located in Richmond,
Virginia, approximately 2-3 business days of each week, and at the office of the
Company located in Alexandria, Virginia, the remaining business days of the
week. The Employee may also periodically perform such duties at any other
reasonable location as determined by the Board of Directors.
4.Compensation.
4.1    Salary and Bonus.    The Company shall pay to the Employee an annual
salary at a rate not less than $500,000 per year and such bonus as determined by
the Board of Directors of the Company in its sole discretion, not to exceed
$100,000 per year. The Company, during the term of the Employee's employment,
shall pay to the Employee his salary in equal weekly installments. The Board of
Directors shall meet at least once each calendar year with the Employee to
evaluate his performance and determine his bonus, if any.
4.2    Severance Pay. (a) In the event that the Employee's employment hereunder
is terminated for any reason other than (i) by the Company as described under
Section 8.1 below; (ii) by the Employee as described under Section 8.3 below; or
(iii) as described under Section 8.4(b) below, or this Agreement expires, the
Company shall have no further obligation to the Employee except to pay any
unpaid and annual accrued salary up to the effective date of such termination.

2



--------------------------------------------------------------------------------



(b)    If the Employee’s employment hereunder is terminated (i) by the Company
as described under Section 8.1(a) below; (ii) by the Employee as described under
Section 8.3 below; or (iii) as described under Section 8.4(b) below, then the
Employee shall receive severance pay on a monthly basis for the twelve (12)
immediately subsequent months after his effective date of termination in an
amount equal to one twelfth (1/12) of the Employee’s salary in effect as of such
effective date, payable each month in accordance with the Company’s then current
payroll procedures, provided, however, such monthly payments shall be reduced by
the amount of any disability insurance payments which the Employee receives in
such given month pursuant to any disability insurance policies insuring the
Employee which are owned or purchased by the Company.
(c)    If the Employee’s employment hereunder is terminated by the Company as
described under Section 8.1(b) below, then the Employee shall receive severance
pay on a monthly basis for the three (3) immediately subsequent months after his
effective date of termination in an amount equal to one twelfth (1/12) of the
Employee’s salary in effect as of such effective date, payable each month in
accordance with the Company’s then current payroll procedures.
4.3    Withholding. The Company shall withhold any applicable federal or state
income tax, social security taxes or other taxes from the Employee’s
compensation paid hereunder.
5.Paid Time Off. During the term of this Agreement, the Employee shall be
entitled to twenty-five (25) business days of paid time off per year for
vacation, sick, education and other purposes for each calendar year, without
loss of pay and such

3



--------------------------------------------------------------------------------



other additional business days authorized by the Board of Directors of the
Company. Such paid time off leave shall (a) be non-cumulative in that any unused
leave may not be carried over to a subsequent year and (b) be forfeited to the
extent unused as of the effective date of termination or non-renewal of this
Agreement.
6.Benefits.    During the term of the Employee's employment, the Employee shall
receive and be entitled to participate in all benefits (in amounts as determined
by the Board of Directors) offered or provided to Brian J. Callaghan, Edwin A.
Sheridan, IV, Theodore Hanson and Jeffrey E. Veatch (collectively referred to
herein as the “Executive Officers”), including but not limited to health
insurance, life insurance and participation in the Company’s 401(k) retirement
plan. The Company shall reimburse the Employee for all reasonable travel,
entertainment and similar expenses incurred in the promotion of the Company's
business according to the same standards that are applicable to the Executive
Officers. The Company shall also reimburse the Employee for all reasonable
cellular telephone, DSL, laptop computer and similar expenses incurred in the
promotion of the Company's business according to the same standards that are
applicable to the Executive Officers. The Employee shall also be entitled to an
automobile allowance of up to $475 per month.
7.Relocation Expenses
7.1    If, during the term of this Agreement, the Employee, at the request of
the Board of Directors of the Company, establishes a permanent residence in the
Richmond, Virginia, Metropolitan Area (“Richmond Residence”), the Company, not
more than ninety (90) days after the date on which the Employee shall purchase a
Richmond

4



--------------------------------------------------------------------------------



Residence, shall pay or reimburse the Employee for Relocation Expenses (as
defined herein) in an amount in the aggregate not more than $500,000.
7.2    The term “Relocation Expenses” shall mean costs and expenses reasonable
and necessarily incurred by the Employee as a result of and as a condition to
his employment by the Company and which would not otherwise have been incurred
by the Employee and are not otherwise recoverable by him. Relocation Expenses
shall include: real estate commissions, legal fees, recording fees and other
costs and expenses incurred in connection with the sale of the current residence
of the Employee and reflected in the Settlement Statement on Form HUD 1 prepared
in connection with the settlement or closing of the sale; appraisal fees, legal
fees, recording fees and other costs and expenses incurred in connection with
the purchase of a Richmond Residence and reflected on the Settlement Statement
on Form HUD 1 prepared in connection with the settlement or closing of the
purchase; and costs of moving the household goods of the Employee from his
current residence to a New Residence.
7.3    The Employee shall maintain and furnish the Company with a statement of
Relocation Expenses to be paid or reimbursed by the Company, together with
copies of such vouchers, receipts and other documents as the Company may deem
reasonably necessary to substantiate the same.
7.4    All payments or reimbursements of Relocation Expenses by the Company
shall be made or paid upon and subject to the conditions that:
(a)    If and to the extent that any Relocation Expenses shall be disallowed as
payments deductible as “moving expenses” by the Employee or excludable from the
gross income of the Employee under applicable federal and state

5



--------------------------------------------------------------------------------



income tax laws and regulations or shall not be substantiated by the Employee,
the same shall constitute additional compensation paid by the Company to the
Employee.
(b)    If, in the period of eighteen (18) months from and after the Effective
Date, the Employee’s employment hereunder is terminated (i) by the Employee as
described under Section 8.1(a) or (ii) by the Company as described under Section
8.2, the Employee, not more than thirty (30) days after the date on which the
termination of employment is effective, shall repay or refund to the Company all
Relocation Expenses theretofore paid or reimbursed by the Company; provided,
however, that, if and to the extent that such Relocation Expenses shall not be
repaid or refunded by the Employee to the Company, the Company shall deduct or
offset the same from or against any amounts payable to the Employee hereunder as
compensation, Severance Pay or otherwise.
8.
Termination of Employment.

8.1    Termination Without Cause. (a) This Agreement may be terminated without
cause by either party delivering to the other one hundred eighty (180) days
written notice of termination prior to the date of termination specified in the
notice. For purposes hereof, any termination pursuant to this Section 8.1 shall
be deemed a termination “Without Cause”.
(b)    Notwithstanding anything to the contrary herein, in the event that there
is a Change of Control Transaction (as defined below) with respect to the
Company, the Company shall have the right to terminate the Agreement without
cause by delivery to the Employee ninety (90) days written notice prior to the
date of termination specified in the notice. The term “Change of Control
Transaction” shall

6



--------------------------------------------------------------------------------



mean (i) the transfer of capital stock, merger, reorganization, equity exchange
or sale, exchange or disposition of assets as a result of which more than
one-half of all shares of capital stock of the Company outstanding as of the
date of the Change in Control Transaction are transferred or assigned to or (ii)
the sale, assignment or other disposition of all or substantially all of the
assets of the Company to, any person or entity other than one or more of the
Executive Officers or any entity directly or indirectly controlling, controlled
by, or in common control with one or more of the Executive Officers.
8.2    Termination for Cause by the Company. This Agreement may be terminated by
the Company immediately upon and without an opportunity to cure upon the
occurrence of any of the following:
(a)    The conviction of the Employee for any felony or crime of moral turpitude
or any other cause that constitutes a material adverse reflection upon the
reputation or good standing of the Company as reasonably determined by the
majority vote of the Board of Directors of the Company;
(b)    The breach of any of the material terms of this Agreement by the Employee
as reasonably determined by the majority vote of the Board of Directors of the
Company provided such breach continues for more than thirty (30) days after the
Company has delivered written notice thereof to the Employee;
(c)    The commission of an act of fraud, willful misconduct, dishonesty against
the Company as reasonably determined by the majority vote of the Board of
Directors of the Company;

7



--------------------------------------------------------------------------------



(d)    the Employee’s unauthorized disclosure of confidential information of the
Company; or
(e)    the Employee engages in a persistent pattern of conduct and/or omissions
constituting his repeated failure to carry out the directions of the Company’s
Board of Directors so long as the implementation of such directions would not
cause the Employee to violate any law or regulation.
For purposes hereof, any termination pursuant to this Section 8.2 shall be
deemed a termination “With Cause”.
8.3    Termination for Cause by the Employee. If the Company breaches any of the
material terms of this Agreement and such breach continues for more than thirty
(30) days the Employee has delivered written notice thereof to the Company, this
Agreement may be terminated by the Employee immediately upon delivery of notice
to the Company.
For purposes hereof, any termination pursuant to this Section 8.3 shall be
deemed a termination “With Cause”.
8.4    Automatic Termination. This Agreement shall automatically terminate upon
the occurrence of any of the following:
(a)    The death of the Employee; or
(b)    The disability of the Employee. For purposes of this Agreement, the
Employee shall be deemed to have suffered a disability if a physician licensed
to practice medicine in Virginia, as chosen by the President of the Company,
delivers a written opinion to the Board of Directors of the Company that the
Employee is and will be for a period more than twelve (12) months unable to
fulfill his normal duties

8



--------------------------------------------------------------------------------



and responsibilities as an officer and/or employee of the Company by reason of
accident, physical illness or mental illness. If the Employee disputes such
physician's opinion, he shall choose another physician licensed to practice
medicine in Virginia who shall render a separate written opinion to the Board of
Directors of the Company with reasonable speed. In the event the two opinions
are at variance, such two physicians shall be asked to agree on a third
physician licensed to practice medicine in Virginia to render a third or final
opinion with reasonable speed. The written opinion of such third physician shall
be controlling on the issue in question upon its receipt by the Board of
Directors of the Company. The fees of any or all of such physicians shall be
paid by the Company. Notwithstanding anything to the contrary above, in the
event that the Company is beneficiary of a permanent disability insurance policy
covering the Employee which provides for a lump sum benefit, and if the Employee
has not yet been designated as disabled as provided hereunder, the Employee
shall be deemed disabled on the date that he is so deemed under the
aforementioned insurance policy. The effective date of the Employee’s
termination hereunder due to disability shall be the earlier of (i) the date on
which the first opinion or, in the event that the Employee disputes such, the
third and final opinion of a physician is delivered to the Board of Directors of
the Company or (ii) the date the Employee is deemed disabled under an insurance
policy described above.
9.Confidential Information. As consideration for and to induce the employment of
the Employee by the Company, the Employee hereby covenants and agrees that:

9



--------------------------------------------------------------------------------



(a)    All information relating to or used in the business and operation of the
Company (including but not limited to proprietary business methods, billing
methods, identities of accounts and customers, product and service development
information, computer and computer software design information and manufacturing
information, if any), whether prepared, compiled, developed, or obtained by the
Employee or by other employees or members of the Company, prior to or during the
term of the employment of the Employee, are and shall be confidential
information and/or the trade secrets and the exclusive property of the Company.
(b)    All data and information relating to the businesses and operations of
customers of the Company, whether prepared, compiled, developed or obtained by
the Employee or by other employees or the Company or its customers prior to or
during the term of the employment of the Employee, are and shall be confidential
information and the exclusive property of the Company or its customers, or both.
(c)    All records of and materials relating to trade secrets of the Company and
to confidential information which are the property of the Company or its
customers, or both, whether in written form or in a form produced or stored by
any electrical or mechanical means or process (including, but not limited to,
drawings, diagrams, work notes, cards, tapes, diskettes, studies, reports and
correspondence), whether prepared, compiled or obtained by the Employee or by
other employees or the Company or its customers prior to or during the term of
the employment of the Employee, shall be the exclusive property of the Company
or its customers, or both.
(d)    Except in the regular course of his employment by the Company or as the
Company may expressly authorize or direct in writing, the Employee

10



--------------------------------------------------------------------------------



shall not, during or after the term of his employment, copy, reproduce, disclose
or divulge to others, use or permit others to use any trade secrets of the
Company or any confidential information which is the property of the Company or
its customers, or any records of or materials relating to any such trade secrets
or confidential information. The Employee further covenants and agrees that
during the term of his employment he shall not remove from the custody and
control of the Company any records or any materials relating to such trade
secrets and confidential information and that upon the termination of his
employment he shall deliver all such material to the Company. Notwithstanding
anything to the contrary, the Employee shall not be deemed in violation of this
Section if he is required to testify or produce documents pursuant to any court
order, notice of deposition or subpoena related to any litigation or
governmental proceeding or investigation provided that the Employee has given
the Company reasonable prior written notice of such testimony or document
production so that the Company may take such action as it desires to protect its
trade secrets and confidential information.
10.Covenant Not To Compete. As consideration for and to induce the employment of
the Employee by the Company, the Employee hereby covenants and agrees that:
(a)    Beginning on the date of the termination of this Agreement for any
reason, including resignation by the Employee or the non-renewal hereof, and
continuing for the period of one (1) year thereafter, he will not (i) offer or
provide any technical personnel staffing services to any “Customers” of the
Company or (ii) directly or indirectly, own, manage, operate, join, control, or
participate in the ownership,

11



--------------------------------------------------------------------------------



management, operation, or control of, or serve as an employee, agent, or
representative of, any corporation, association, partnership, proprietorship or
other business entity that (A) provides technical personnel staffing services
within a ten (10) mile radius of (i) any office of the Company which is in
operation as of such termination (the “Restricted Territory”) and (B) employs or
uses the Employee in any capacity related to the providing of technical
personnel staffing services within the Restricted Territory. For purposes
hereof, “Customer” shall mean any person to which the Company has provided of
technical personnel staffing services within the Restricted Territory within the
twelve (12) month period immediately preceding the termination of this
Agreement.
(b)    All the business relationships which the Company has with its customers
are valuable assets and, accordingly, the Employee will take no action which
would reasonably be expected to either undermine the ownership of such assets or
interfere with the full enjoyment of such assets by the Company.
11.Non-Hiring of Employer’s Employees. As consideration for and to induce the
employment of the Employee by the Company, the Employee hereby covenants and
agrees that beginning on the date of the termination of this Agreement, for any
reason, including the resignation of the Employee or the non-renewal hereof, and
continuing for a period of one (1) year thereafter, the Employee shall not
directly solicit to hire or hire any employee of the Company for the Employee’s
own account or for the account of any other person or entity, besides the
Company, for any reason whatsoever. For purposes hereof, “employee of the
Company” shall mean any person who is or was

12



--------------------------------------------------------------------------------



employed by the Company at the time during the one (1) year period immediately
preceding the date on which the Employee solicits to hire such person.
12.
Special Remedies. The Employee hereby covenants and agrees that:

(a)    Any breach or threatened breach by him of Sections 9, 10 and 11 above
will result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law because the duties which he
rendered to the Company were of a special, unique and extraordinary character.
The Employee further agrees that in the event of such a breach, that the Company
shall be entitled to an immediate injunction to prevent such violations and to
all costs and expenses incurred as a result, including reasonable attorney’s
fees, in addition to any other remedies, including damages.
(b)    The geographical area, activity and time period restrictions imposed upon
him in Sections 9, 10 and 11 above, as the case may be, are fair and reasonably
required for the protection of the Company. Each of Sections 8, 9 and 10, and
the separate sections, paragraphs and items within such sections, are separate
covenants. However, if a court of competent jurisdiction shall refuse to enforce
all of the separate covenants of the aforementioned Sections, then such
unenforceable covenants shall be separated from the provisions hereof to the
extent necessary to permit the remaining covenants to be enforced. In the event
that a court of competent jurisdiction determines that the geographical area,
activity or time period restrictions exceed whatever standards which the court
deems enforceable, then such restrictions shall be reformed by such court and be
applicable for such lesser geographical area, activity or time period. The
parties agree to be bound by such judicial modification with

13



--------------------------------------------------------------------------------



the same force and effect as if such modification were contained in the
covenants in the first instance.
(c)    In the event that a legal action is commenced with respect to any of the
provisions of this Section to enforce Section 10 above, the one (1) year period
described in Section 9 shall run from the date of any Final Judicial
Determination of such legal action. "Final Judicial Determination" shall mean
the day on which the time to appeal from a final judgment in such legal action
expires or, if an appeal be taken, the day on which a final determination of the
appellate proceeding occurs.
13.Survival. The agreements and covenants made by the Employee in and the
obligations of the Employee under Sections 9, 10, 11 and 12 above shall survive
the expiration of this Agreement and the termination of the employment of the
Employee hereunder. Each such agreement and covenant by the Employee shall be
construed as a covenant and agreement independent of any other provisions
herein, and the existence of any claim or cause of action by the Employee
against the Company shall not constitute a defense to the enforcement of
provisions of any such covenant or agreement.
14.Consent to Jurisdiction and Venue. The Employee hereby irrevocably submits to
the non-exclusive jurisdictions of any Circuit Court of the Commonwealth of
Virginia or United States District Court located in the City of Richmond or the
County of Henrico, Virginia, in any action or proceeding arising out of, or
relating to, this Agreement, and the Employee hereby irrevocably agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such court. The Employee agrees that a final judgment in any action or
proceeding shall, to the extent

14



--------------------------------------------------------------------------------



permitted by applicable law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment, or in any other manner provided by
applicable law related to the enforcement of judgments. Nothing contained herein
shall affect the Employee’s right to appeal.
15.Attorneys’ Fees. If any action or proceeding is brought to enforce any rights
or obligations hereunder, the party that substantially prevails in such action
or proceeding shall be reimbursed by the other party for all costs and expenses
(including any reasonable attorneys’ fees) incurred by such party with respect
to such action or proceeding. Such reimbursement shall be payable upon demand.
16.Assignment. The Employee acknowledges that this Agreement is a personal
services contract. Accordingly, this Agreement may not be assigned by the
Employee without the prior written consent of the Company. Notwithstanding the
foregoing, in the event that all or substantially all the assets of the Company
are sold to any person or entity, the Company in its sole discretion shall have
the right to assign this Agreement in connection with such sale to the pertinent
purchaser and this Agreement shall continue in full force and effect. Similarly,
if there is a merger, consolidation, share exchange of the Company with another
entity and such other entity is the survivor of such transaction (that is, the
Company does not survive), this Agreement shall be deemed automatically assigned
to such other entity and continue in full and force and effect.
17.Notices. All notices, consents, and other communications to, upon, and
between the respective parties hereto shall be in writing and shall be deemed to
have been given, delivered, or made when sent or mailed by registered or
certified mail,

15



--------------------------------------------------------------------------------



postage prepaid, and return receipt requested addressed to the Company at 2235
Staples Mill Road, Suite 200, Richmond, Virginia 23230 and to the Employee at
his address shown upon the employment records of the Company.
18.Modification. No provision of this Agreement, including any provision of this
Section, may be modified, deleted or amended in any manner except by an
agreement in writing executed by the parties hereto.
19.Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Employee and his personal representatives.
20.Severability. In the event that any part of this Agreement shall be held to
be unenforceable or invalid, the remaining parts shall nevertheless continue to
be valid and enforceable as though the invalid portions were not a part hereof.
21.Construction. This Agreement is executed and delivered in the Commonwealth of
Virginia and shall be construed and enforced in accordance with the laws of such
state.
22.Headings. The underlined headings provided herein are for convenience only
and shall not affect the interpretation of this Agreement.
23.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed as original.

16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


APEX SYSTEMS, INC.




By:    /s/ Theodore S. Hanson
Theodore S. Hanson
Its:    Chief Financial Officer        






EMPLOYEE




/s/ Rand Blazer
Rand Blazer

17

